IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE

STATE OF WASHINGTON,                       )       No. 80303-4-I
                                           )
                           Respondent,     )
                                           )
                v.                         )       UNPUBLISHED OPINION
                                           )
LISA CHRISTINE TAUSE,                      )
                                           )
                           Appellant.      )

         PER CURIAM — Lisa Tause appeals her felony conviction for violation of a

no-contact order. She contends, and the State concedes, that the information was

constitutionally insufficient because it failed to include an essential element of the offense,

namely that Tause “willfully” violated the protection order.1 We accept the State's

concession and reverse and dismiss Tause’s conviction without prejudice. We decline to

address Tause’s remaining claims as they are now moot.

       Reversed and dismissed without prejudice.

       FOR THE COURT:




1
 State v. Clowes, 104 Wn. App. 935, 944, 18 P.3d 596 (2001), disapproved of on other
grounds by State v. Nonog, 169 Wn.2d 220, 237 P.3d 250 (2010).